          Case 5:16-cr-00108-GTS Document 115 Filed 04/04/19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                V.                                   Criminal No. 5:16-CR- 108(GTS)

 JASON KOPP,


                Defendant.



                                          ORDER


        Upon consideration of the Government Motion for A Waiver of Attorney-Client Privilege,

and lor good cause shown, it is hereby this     V day ofMQroh,'2019

       ORDERED that the attorney-client privilege as it applies to attorney Randi J. Bianco, Esq.,

in relation to matters raised by Petitioner in his Motion to Vacate, Set Aside, or Correct Sentence,

filed on March 7, 2019, pursuant to 28 U.S.C. § 2255 is waived; and it is further

       ORDERED that attorney Randi J. Bianco, Esq. is authorized to provide the Government

with an affidavit or affidavits regarding the claims that petitioner is raising in his motion, and to

retrieve and provide government counsel with copies of the portions of her file that in any way

address or relate to the allegations of ineffectiveness made by the petitioner, and to provide

testimony at any evidentiary hearing in this matter, if one is later held.




                                                       Hon. Glemi T. Suddaby
                                                      Chief United States District Jud^e
